Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in an interview with Daniel Chung on May 26, 2021.
The application has been amended as follows: 
Claim 1 is amended to have all of claim 21:

1. A fuel cell system using natural gas, comprising: 
2a fuel cell including a cathode, an anode, a blower, an ejector, an oxidizer, and a 3heater; and 
4a cryogenic heat-exchanging apparatus configured to heat-exchange the natural 5gas supplied from a natural gas station with introduced air or exhaust gas of the fuel cell, 
6wherein the cryogenic heat-exchanging apparatus comprises: 
7an air separating unit that is configured to separate oxygen from nitrogen 8in the introduced air, the oxygen being liquefied oxygen; and 
9a cold box that is configured to cool the air introduced into the air 10separating unit, 
11wherein the cold box comprises: 
12a natural gas-air heat-exchanging portion that is configured to heat-13exchange the natural gas supplied from the natural gas station with the air introduced into the air 
15a liquefaction unit that is configured to liquefy oxygen contained in the introduced air after the introduced air has passed through the natural gas-air heat-exchanging portion and before the introduced air enters the air separation unit, the liquefaction unit 18comprising an oxygen-air heat-exchanging portion that is configured 19to heat-exchange the liquefied oxygen separated in the air 20separating unit with the introduced air after the introduced air has passed through the natural gas-21air heat-exchanging portion, and 22to vaporize the liquefied oxygen by absorbing heat from the 23introduced air, 24wherein the vaporized oxygen is introduced into the cathode from the cryogenic 25heat-exchanging apparatus via a serial connection of the blower, the ejector, the oxidizer, and the 26heater, and 
27wherein: 28the blower is disposed between the cryogenic heat-exchanging apparatus 29and a first side of the ejector and is configured to receive a combination of cathode exhaust gas 30produced by the cathode and the vaporized oxygen produced by the liquefaction unit of the 31cryogenic heat-exchanging apparatus and to blow the vaporized oxygen and the cathode exhaust 32gas produced by the cathode; 
33the ejector is configured to receive, on the first side, the vaporized oxygen 34and the cathode exhaust gas blown by the blower, to receive, on a second side, anode 35exhaust gas produced by the anode, and to combine the vaporized oxygen, the cathode exhaust gas, and the anode exhaust gas; 
Page 3 of 16the oxidizer is configured to receive a combined flow of the vaporized 38oxygen, the cathode exhaust gas, and the anode exhaust gas and to remove hydrogen and carbon 39monoxide from the combined flow, the hydrogen and carbon monoxide present 
wherein the natural gas station 4is configured to supply at least a portion of the natural gas to a natural gas 5consumer, wherein the natural gas station includes a waste gas burner which burns boil-off gas (BOG) generated during storage of the natural gas in a storage tank, a buffer tank which  htemporarily stores the BOG, and a compressor which compresses the BOG discharged from the 9buffer tank, 
10wherein the natural gas station is configured to supply the compressed BOG as 11anode fuel to be supplied to the anode, 
12wherein the fuel cell system comprises a cathode-exhaust gas-anode fuel heat-13exchanging portion configured to heat-exchange the anode fuel supplied to the anode with the 14cathode exhaust gas produced by the cathode, and 
15wherein the fuel cell further includes a fuel mixing unit that produces a mixture of 16the compressed BOG from the compressor of the natural gas station with water supplied from a 17water supply unit and supplies the mixture to the cathode-exhaust gas-anode fuel heat- 18exchanging portion.

Further, claim 21 is cancelled.



22. The fuel cell system using natural gas of claim 1
3a circulation line; 
4a cathode-exhaust gas-circulation line heat exchanging apparatus configured to 5heat-exchange the cathode exhaust gas produced by the cathode with the circulation line; and 
6a submerged combustion vaporizer configured to heat-exchange the circulation line with the at least the portion of the natural gas supplied by the natural gas station.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yun (US 20150030944) and Ozawa (US 20140190173) 



/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
June 2, 2021